            1

            2

            3

            4

            5

            6

            7

            8                       UNITED STATES DISTRICT COURT
            9                      SOUTHERN DISTRICT OF CALIFORNIA
        10

        11      DAISY HOCH,                             CASE NO.: 2:21-cv-05366-MRW
        12                         Plaintiff,
                                                        ORDER ON JOINT STIPULATION
        13      v.                                      TO REMAND ACTION TO STATE
                                                        COURT
        14      WALMART INC., a business entity
                form unknown; WAL-MART
        15      STORES, INC.; DOES 1-100,               District Judge: Not assigned
                inclusive,                              Magistrate Judge:Michael R. Wilner
        16                                              Courtroom:       550
                                   Defendants.          Complaint Filed: December 30, 2020
        17                                              Trial Date:      Not set
        18

        19            Upon consideration of Plaintiff DAISY HOCH’s and Defendant
        20      WALMART INC.’s Joint Stipulation to Remand Action to State Court, and good
        21      cause appearing,
        22            IT IS HEREBY ORDERED THAT:
        23            1.    Effective immediately, the matter herein shall be removed to the
        24                  Superior Court of the State of California, County of Los Angeles.
        25

        26              -XO\  
                Dated: _____________             _____________________________________
                                                 Hon. Michael R. Wilner
        27                                       UNITED STATES MAGISTRATE JUDGE
        28
2354-9381
                                                        1
                     [PROPOSED] ORDER ON JOINT STIPULATION TO REMAND ACTION TO STATE COURT
                                                                    CASE NO. 2:21-CV-05366-MRW
